Citation Nr: 0202134	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat activity with the 
enemy.

2.  A verifiable stressor has not been demonstrated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
PTSD, on the basis that he experienced traumatic events 
during his service in Vietnam.  The Board observes that 
recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to the claim.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's VA 
medical treatment records, and he has not alleged any 
outstanding private medical records, or other outstanding 
evidence, in support of his appeal.  A referenced Social 
Security Administration disability benefits application, and 
any associated medical records, are pertinent to disability 
status, and cannot establish the existence of a verifiable 
military stressor.

The record discloses that the rating decisions provided the 
veteran with the reasons and bases for denial.  The statement 
of the case and supplemental statements of the case provided 
the veteran with the applicable law.  These notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the veteran's 
accredited representative.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.  
Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f).  Any 
current PTSD diagnosis must comply with the Fourth Edition of 
the American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 1994 (DSM-IV), which 
reflects a subjective stressor standard.  See 38 C.F.R. 
§ 4.125(a) (2001).  See also Cohen v. Brown, 10 Vet. App. 
128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain records 
that support and corroborate the veteran's testimony or 
statements.  See Zarycki at 98.

In this case, the veteran's DD 214 and DA Form 20 show that 
the veteran served in the "HHC 1ST INF DIV USARV."  These 
records also show that the veteran served in Vietnam from 
April 1969 to April 1970, for 11 months and 24 days.  His 
service records also show that the veteran had a military 
occupational specialty of cook, and was awarded various 
medals, none of which is indicative of combat.  Additionally, 
during testimony before the undersigned Member of the Board 
in September 2001, the veteran specifically denied that he 
engaged in combat with the enemy.  See Transcript of Hearing 
on September 13, 2001, at page 6.  As such, the preponderance 
of the evidence in this case is against a finding that the 
veteran engaged in combat with the enemy.  Where a veteran is 
not found to have engaged in combat, his statements are 
inadequate to prove the occurrence of a stressor in service.  
As such, a stressor must be established by official service 
records or other credible supporting evidence.  See Cohen at 
142.  See also Doran v. Brown, 6 Vet. App. 283, 288-291 
(1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

The veteran has alleged in-service stressors.  The veteran 
claims that he witnessed several rocket attacks.  In 
particular, in statements submitted by the veteran, he 
indicated that his tent and the tent beside it were hit by 
rockets and shrapnel, killing the medics in the second tent, 
and injuring at least two people in the veteran's tent.  The 
veteran also submitted a photo of a destroyed tent, dated 
September 1969.  In addition, the veteran testified at the 
Travel Board hearing before the undersigned Board member in 
September 2001 that he was stationed in Lai Khe, and referred 
to it as "Rocket City."  He further testified that he was 
exposed to shrapnel from mortar or rocket fire while living 
in a tent at Lai Khe in September 1969 or thereabouts.  
According to the veteran, he was frightened by this attack 
and other attacks, and that he slept in a bunker for about 
two weeks after the shrapnel attack on his tent.  He also 
testified that he performed guard and driver duties while in 
Vietnam, in addition to his duties as a cook.  Additionally, 
he stated that he no longer has any record of the names of 
other soldiers who served with him at Lai Khe.  The Board 
notes that the VA obtained verification of the information 
regarding the veteran's assignments from the National 
Personal Records Center.  However, the VA has not been 
afforded adequate information to request records from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) in order to verify the veteran's 
stressors.  No specific names, places or dates, except 
generally the month of September 1969 at Lai Khe, have been 
provided.  A general reference to the observance of rocket 
fire in military service, without reference to specific 
incidents or individuals, is not a verifiable stressor.

The Board notes that VA medical records have been associated 
with the claims file that reflect that the veteran has been 
diagnosed with PTSD and receives treatment from a VA clinic.  
According to a PTSD intake report, the veteran reported that 
his duties were cooking, motorpool, and guard duty.  He also 
stated that he was located at headquarters, which received 
incoming fire daily, causing him extreme fear.  An April 2001 
letter from David Murdock, M.D. stated that the veteran 
suffers from a full range of PTSD symptoms and meets the 
criteria for a PTSD diagnosis.  However, the medical evidence 
fails to identify a specific stressor and does not 
definitively link the veteran's current symptomatology to the 
veteran's service.  The fact that a VA examiner in the past 
accepted uncorroborated accounts of an event alleged as a 
"stressor" of "combat" generically is of no weight, since a 
determination as to whether such an event occurred does not 
involve the application of medical expertise. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.


ORDER

Entitlement to service connection is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

